Title: To George Washington from William Grayson, 25 May 1781
From: Grayson, William
To: Washington, George


                        
                            Sir
                            War Office May 25th 1781
                        
                        The Board have the honor to transmit you, the copies of Letters from the Governor of Virginia and Colonel
                            Wood on the subject of the Convention Prisoners, also the resolutions of Congress which was adopted upon this occasion.
                            Since this, the Board have thought it adviseable to direct the Non commissioned Officers & Privates to be sent to
                            Rutland in Massachussetts bay, and the Commissioned Officers to East Windsor in the State of Connecticut.
                        The reasons which goverend them upon this occasion, were
                        1st The danger of their remaining in States where our regular forces are inferior to those of the Enemy.
                        2d The impolicy of suffering them to consume those provisions, which eventually may become of the greatest
                            importance to the subsistence of our own Troops.
                        3d The impropriety of placing them in any State whose supplies are convenient to the Northern or Southern
                            Armies.
                        4th The great security of the Prisoners at that place.
                        It is true, it may be supposed, that the want of Bread may be an objection to Rutland, but this however may
                            be obviated by observing that if the British Command will not suffer a few transportations from the flour Countries, the
                            prisoners must be deprived of this necessary Article of subsistence.
                        The Board will be glad of your Excellency’s advise upon this subject, that if it shall be thought improper to
                            send them as far to the Northward, the point of destination may yet be changed; your knowledge of the plan of the
                            Campaign, and in what States there will be the greatest demands for provisions, will enable you to decide upon this
                            matter, with greater precision, than it is in our power to do.
                        We have taken measures for guarding and supporting the prisoners no farther than Easton, that if your
                            Excellency should think proper to alter their route, or detach some Troops as Guards, you may be pleased to do it. If you
                            cannot spare Troops from the Army, we request you will call on Jersey for a sufficient number of Guards of the Milita, and
                            take such measures for their progress to Rutland as you shall think proper.
                        The Board have the honor to enclose you, copies of the orders to Colonels Wood and Blaine, and of the Letter to
                            the Governor of Massachussetts. We have the Honor to be with the highest respect Your Excellency’s Most obed. Hble
                            Servant By order of the Board
                        
                            Willm Grayson

                        
                     Enclosure
                                                
                            
                                Sir
                                In Council April 23rd 1781.
                            
                            Colo. Wood has applied to us to take measures for furnishing provisions and building Barracks for the
                                Convention prisoners at Winchester. Neither of these can be effected without considerable sums of money either
                                advanced or to be paid within some reasonable time, and I am sorry to be obliged to inform you it is not in our power
                                to do either. Such are the calls on us for money for the Southern Army, and for the Army in our Country, that our
                                efforts are exhausted in comply with a part only of these and I am firmly persuaded that could our advances and
                                exertions for the Continent be stated to you, you would be sensible that no call either for men, money or provisions
                                on account of these prisoners should be made on us. While we were in tolerable quiet and our neighbours under
                                difficulties we chearfully took on us the support and guard of these Troops: but when we have a war on our Western,
                                Southern and Eastern quarters which keeps our existence in daily question we cannot withdraw from that a single
                                exertion, nor deceive you by giving you hope of our being able to support those prisoners in which we should surely
                                fail. I am with much respect &c.
                            
                                Tho. Jefferson
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Frederick Town 17th May. 1781
                            
                            I did not receive your letters by Mrs Marks till about two Weeks ago then on my Return from the Executive
                                of Virginia soon after which I was taken extremely ill and detained on the Road for ten days so that I have but just
                                now returned to this post. Since my Arrival I am honoured with your letters of the 12 and 13 Ultimo With respect to
                                the flag of truce I have received no information of her coming up to Potomack when I do your Orders shall be strictly
                                complied with. The Officer who commanded here in my Absence was at a great loss whither it was your intention that the
                                British Officers should remain untill they received their money & necessaries from the flag he thought as well
                                as I do at present, that altho not expressed it was implied they should have this indulgence. they are still here and
                                although I have received by Mr Marks 15000 Continental dollars yet I am utterly unable to send an Officer to
                                Connecticut with them as no person on the Road will receive either Continental or Money of this State. I am really
                                greatly embarassed; the Executive of the State urge me to remove the Troops at Fort Frederic, but have not made any
                                preparation for their Reception—I have hitherto kept them confined to the Barracks with Sentinels round them but from
                                the remissness of Militia Guards they have suffered 59 to escape most of whom we have heard are at Work in the Country
                                and expect to retake—I purpose to send off the whole non Commissioned and Privates for Fort Frederic on Monday next,
                                but am apprehensive as there is no place to secure them and no other than Militia Guards that many of them will
                                escape—The German Troops at Winchester have been pretty well supplied with provisions hitherto and none of them have
                                attempted to escape. the money in the hands of the Virginia Commissary is nearly exhausted and the Executive of that
                                State have determined to furnish no more money they have no Objection to the troops remaining if money can be procured
                                elsewhere and agree with me in Opinion that Provisions may be purchased in that part of the Country less Injurious to
                                our own Troops than any other place in the State in short nothing is wanting but Money. The Commissary here is not
                                furnished with Cash and is unable to supply the Troops with Meat they have drawn nothing but bread for two Weeks past
                                and I see no prospect of Supplies. I sent forward immediately on my Return to Philadelphia the unconditional
                                prisoners of War. the Commissary of Prisoners informs me that about 600 were received at Lancaster and that about 70
                                who escaped on the March have been retaken and are now in Winchester Goal. Pray inform me what I am to do with the
                                British Officers are they to wait any longer for the flag? how am I to get money that will answer to bear the Expences
                                of an Officer to be sent with them or would it do to take their paroles and send them to the Executive of Virginia?
                                May I beg your further Instructions by the Return of the Bearer who will come to this place—It will not be in my power
                                to procure provisions for the Germans longer than two Weeks without a Supply of Money. I have the Honor to be
                                &c.
                            
                                James Wood
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                War Office May 25. 1781
                            
                            The Board have the honour of acknowledging your letter of the 17 and in consequence of that and Governor
                                Jeffersons letter and some other Circumstances—Congress have determined on the removal of the Convention Troops from
                                the States of Virginia and Maryland to such places as the Board of War shall direct the Resolve for this purpose is
                                enclosed. The Board have concluded to send them to Rutland in Massachusetts The Reasons which led them to this
                                determination was first the danger of their continuing in places where the Enemy have a greater regular force than we
                                have and where the Militia are in a great measure unarmed—It was also thought impolitic to suffer them to remian in a
                                Country which from present appearances is likely to become the Theatre of the War for some time. The Provisions which
                                they would consume may eventually be of great importance to the subsistance of our own Troops. If the Board however
                                had the inclination they have not the ability of maintaining them in Virginia as it is not in their power to
                                appropriate any of the public Money for that purpose such is the distressed Situation of our finances. it is true that
                                it may be thought that Rutland is liable to one Objection which is the want of Bread however this is easily obviated,
                                because if Sir Henry Clinton will not permit supplies to be sent them by Water from the flour Countries they must
                                learn to live without.
                            The Route of the Troops is to be through York Town, Andersons Ferry Reading Bethlehem Easton Sussex Court
                                House New Burgh Springfield to Rutland—There is a sufficient quantity of flour already at most of those places and
                                the Commissary General has Orders from the Board to lay in whatever else may be wanted for the subsistance of the
                                Troops on their Route a Copy of the Boards Instructions to Colonel Blaine is herewith inclosed—If however you could
                                procure forty or fifty head of Cattle to set out with it would greatly facilitate your March as by that means the
                                other States would have time to lay in provisions at the different posts within their respective limits. With regard
                                to Waggons the Board wish you to be as sparing as possible none to be allowed for the Baggage of the Soldiery and if
                                the Officers are desirous of any they must be procured at their own Expence and provided for on the March in the same
                                manner.
                            The Board desire you will send off immediately and previous to the March of the Soldiery all the Officers
                                both German and British to East Windsor in Connecticut to effect this the Board have sent 
                                    
                                 which they expect will be adequate for this purpose. The Board are of Opinion that Six hundred Militia
                                will be sufficient for guarding the Soldiery on their march but you are at liberty to augment or diminish them as you
                                think proper. It would be adviseable to march the Virginia Militia as far as York Town in this State as by that means
                                great delay may be prevented. By the Time they arrive at that post it is expected the Pennsylvania Guard will be ready
                                to receive them and to escort them through that State any of the present Guard who are obliged to march out of the
                                State if required must be made use of and the Militia Guard lessened in proportion.
                            The Board have the greatest confidence in your prudence on this Occasion and desire you will use your
                                discretion in matters not mentioned as it is impossible to point out every thing necessary to accomplish this Object.
                            Your orders to the several quarter Masters on the Route we expect will be sufficient but timely Notice
                                should be given to them to have in readiness whatever is required of them and no doubt you will think it necessary to
                                send an Officer forward from post to post to have in preparation both transportation forage and provisions.
                            The Board have directed Captain Vanherr to detach an Officer and fifteen dragoons to York Town there to
                                wait your Orders to assist in escorting the prisoners. I am Sir &c.
                            
                                William Grayson By Order
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office May 25. 1781
                            
                            We have the Honour to enclose a resolution of Congress directing us to remove the Convention prisoners
                                and in Consequence have ordered the Non Commissioned Officers and privates to be removed from Virginia to Rutland in
                                the State of Massachusetts. The Officers are separated from the Men and to reside at East Windsor in Connecticut—The
                                Theatre of the War being in the Southern States it was impossible to support the prisoners in Virginia and it became
                                dangerous and impolitic to suffer them to remain there on every Account—The Enemy have a superior Army there and the
                                Militia of the Country are in a great degree unarmed—The middle States have a large proportion of prisoners and their
                                Supplies will be wanted both for the Southern and Northern Army—We are aware that difficulties will arise let the
                                prisoners be stationed wheresoever they may—They will however be safe in Massachusetts tho in that State there is a
                                Scarcity of flour there are equal difficulties in the Article of Meat in other States—We will on this head desire the
                                Commander in chief to inform the Enemy that unless a free transportaion of flour is permitted from the States
                                abounding in this Article their prisoners must learn to live without it—It will be necessary in the meantime that
                                provisions both of Meat flour or Indian Meal equivalent be laid up at Rutland for the Use of the prisoners whose
                                Numbers amount to about two thousand two hundred.
                            Their Route being thro’ Springfield five or six days provisions should be in readiness there and we ask
                                the favour of your Excellency to give Orders for this being done in part of the quota of provisions called for by
                                Congress from your State—It will be necessary to keep up a sufficient Guard at Rutland for the safe keeping of the
                                prisoners. Altho we have in the first Instance fixed upon Rutland for the place of their destination yet if it is more
                                convenient for the State to disperse them in different places thro the State and shut them up in Jails or other places
                                of Confinements we request your Excellency and the honorable Council that it may be done and leave this matter to
                                your Judgment as these prisoners are by a former Resolve of Congress considered as unconditional prisoners of War. We
                                have given your Excellency early Notice of the matter that you may be pleased to direct timely preparations for their
                                Reception Safekeeping and Maintenance to be made—Part of the Guards may be composed of the Invalids at Boston who we
                                shall order to Rutland for the purpose. We have the Honour to be yours &c.
                            
                                Richard Peters
                            
                        
                        
                    